DETAILED ACTION
1.	The communication is in response to the application received 03/24/2021, wherein claims 2-7, 11-12, 17-19 have been cancelled and new claims 20-27 have been added. Accordingly, claims 1, 8-10, 13-16, and 20-27 are pending and are examined as follows. The Instant Application filed 03/24/2021 is a national stage entry of PCT/US2019/058828.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Instant Application claims foreign priority to EP18306431.0 filed 10/31/2018.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 24, claims 13 and 24 recite the limitation phrase “wherein selection of the candidate modes becomes more restrictive as the distance becomes larger.” (emphasis added). Pg. 28 lines 20-21 of the specification recite what is claimed, however, the specification does not discuss or define what is exactly meant by the term “restrictive”. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean fewer candidate modes are available with increasing reference line indices.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 13, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2018/0332284 A1, hereinafter referred to as Liu, since Liu discloses techniques pertaining to intra-prediction of a current block using multiple reference lines that facilitate more accurate prediction signals to be derived which may increase coding efficiency (¶0097). See below for details.
Regarding claim 1, (Currently Amended) Liu discloses “A method for video encoding or decoding [Figs. 1-4 teach video encoding/decoding], comprising: obtaining multiple reference lines for intra prediction of a current block [See Figs. 7-8 (and corresponding text) where multiple reference lines can be employed for coding a block with intra-prediction. Also reference MLIP coding scheme as shown for e.g. in Table 5 via RL index], wherein the multiple reference lines include at least one reference line that is immediately adjacent to the current block [See primary reference line in Fig. 7 which is adjacent to current block. Also refer to ¶0050] and at least one reference line that is not immediately adjacent to the current block [See alternative reference lines in Fig. 8 which are farther away from current block than the primary reference line. Also refer to ¶0050]; obtaining respectively a number of intra prediction candidate modes for each of the multiple reference lines [Decoding intra-prediction mode from bitstream, where said mode indicates a relationship between current block and selected reference line (e.g. ¶0018). In other words, a mode(s) is associated with a selected reference line(s). Also see for e.g.  ¶0078, 0096, 0098, 0109 along with Fig. 10], wherein the candidate modes depend on a distance between a corresponding reference line and the current block [The associated reference line(s) of the intra-prediction mode(s) as noted above provide a distance of the reference sample from the current block (¶0109); hence, Liu suggests the candidate mode(s) depend on a distance of the reference line(s) and current block]; and encoding or decoding the current block based on the respective number of candidate modes for each of the multiple reference lines.” [Coding of the current block can be performed as illustrated in Figs. 1-4 based on the intra-prediction mode(s) and associated reference lines]
Regarding claim 9  (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu further discloses “wherein the candidate modes for a reference line are based on one or more intra prediction modes for a left neighboring block and an above neighboring block.”  [Fig. 6 and ¶0090-0091 of Liu teach directional relationships of neighboring blocks to the current block. Neighboring blocks are immediately adjacent to the left edge or top edge of current block. Also refer to ¶0087 where various modes employ samples in top row and left column of the reference line of the neighboring blocks]
Regarding claim 13, (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu further discloses “wherein selection of the candidate modes becomes more restrictive as the distance becomes larger.” [As per ¶0099, Liu shows that fewer intra-prediction modes are included in the intra-prediction mode subset, where said subset contains modes associated with alternative reference lines, i.e. are further away from current block. The probabilities of employing alternative reference lines is relatively low; hence, becomes more restrictive]  
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of Claim 13. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Jiang et al. Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 11th Meeting: Ljubljana, SI, 10-18 July 2018, CE3-related: Advanced MPM based on intra reference line selection scheme, hereinafter referred to as Jiang.
Regarding claim 8 (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu however does not reveal “wherein the candidate modes for a reference line that is not immediately adjacent to the current block exclude one or more of DC and planar modes” since Liu shows (e.g. ¶0050) for e.g. the DC prediction mode may allow a DC prediction value to be determined based on alternative reference lines (i.e. not immediately adjacent to current block). Jiang on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Sect. 2 ‘Method Description’ teaches Planar and DC mode always select reference line 0 (i.e. adjacent to current block. This implies reference lines greater than 0 (i.e. non-adjacent) do not support the Planar and DC modes] Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding technique disclosed by Liu where employing different reference 
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhang et al. US 2019/0174145 A1 with reference to Provisional application No. 62/594,989, hereinafter referred to as Zhang.
Regarding claim 10  (Currently Amended) Liu teaches all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.  Liu however does not teach “wherein if the left neighboring block or the above neighboring block is not available, the intra prediction mode for the left neighboring block or the above neighboring block is predicted by an intra prediction mode of another neighboring block.”  Zhang on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Figs. 10A-10B for example illustrate unavailable neighboring pixels on the top and to the left of the current block (e.g. A11 and A12) which can be padded by pixels of another neighboring block (e.g. E11 and E12)] Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding technique disclosed by Liu where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097) to add the teachings of Zhang as above for providing techniques that allow for better coding performance based on intra 
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao et al. US 2020/0084443 A1 with reference to Provisional application No. 62/729,395, hereinafter referred to as Zhao.
Regarding claim 14, (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu however does not address “wherein wide-angle intra prediction is disabled when the respective reference line is not immediately adjacent to the current block.”  Zhao on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [See for e.g. ¶0042 with respect to disabling wide angles for non-zero reference lines. Reference bottom of  pg. 11 for support in Prov. Application No. 62/729,395]  Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding technique disclosed by Liu where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097) to add the teachings of Zhao as above which allows for selecting intra interpolation filters for multi-line intra prediction based on a reference line index (¶0017); hence, enabling different filters for different reference lines can provide greater flexibility in coding areas with edges (¶0027).
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao et al. US 2018/0098081 A1, hereinafter referred to as Zhao081.
Regarding claim 15, (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu however does not address “wherein a set of transforms available for multiple transform selection depends on which reference line is used for the intra prediction.”  Zhao081 on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Refer to ¶0155 where multiple transforms/transform subset can be identified using one or several lines (top or left border) based on a direction of the intra prediction mode for a current block]
Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding technique disclosed by Liu where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097) to add the teachings of Zhao081 as above which provides a means for deriving at a video coder, certain transform information such that the transform used to code a residual block can be signaled with little or, in some cases, no explicit signaling, thus saving bandwidth (¶0006).  
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Li et al. WO 2017/190288 A1, hereinafter referred to as Li.
Regarding claim 16, (Currently Amended) Liu teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Liu however does not address “wherein context for context adaptive binary arithmetic coding of syntax elements related to coding of the candidate modes depends on which reference line is used for the intra prediction.”  Li on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [¶0170 describes a syntax element for a predictor flag (specifies whether predictor is used for intra –picture prediction) that can be coded using CABAC. The foregoing depends on the reference line index] Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding technique disclosed by Liu where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097) to add the teachings of Li as above which provides coding techniques that employ non-adjacent reference lines of sample values for predicting a current block. Such techniques improve the effectiveness of intra-picture prediction when using sample values of adjacent lines where there can be significant capture noise and significant quantization error (abstract).
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of Claim 16. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486